SOMERYILLE, J.
Every court of record possesses an inherent power to substitute any part of its records, which have been lost or destroyed ; and this power existed at common law, independently of any statutory provision.-Bishop v. Hampton, 19 Ala. 792; Doswell v. Stewart, 11 Ala. 629; Town of Camden v. Block, at the present term.
The former practice, in such cases, was indicated by this court in Adkinson v. Keel, 25 Ala. 551, to which the procedure authorized by the statute is evidently designed to be cumulative only.—Code (1876), §§ 555, 558; Ereeman on Judg. § 89. See, also, McLendon v. Jones, 8 Ala. 298. Probate Courts are courts of record, and, although not enumerated expressly among those authorized by statute to substitute lost or destroyed records, they yet retain this inherent and self-preserving power unimpaired. — Code, §§ 555, 558.
The allegations of the petition in this case, We think, were sufficiently sustained by the evidence, to authorize the substitution of all records and quasi records appertaining to the estate in question, and satisfactorily shown to have been lost or destroyed. Parol, as well as other proper evidence, was admissible for this purpose. The court below, having examined the witnesses ore tenus, had peculiar opportunities for judging of the credibility and weight of the evidence; and we are not inclined to reverse the finding of a primary court on the facts in such cases, unless clearly convinced that it was erroneous.
The fact that a settlement may have been allowed, without the appointment of a guardian, or other defect of like character, would not affect the right to substitute the récord. The substituted record possesses just the same validity as the original, and neither more nor less; and it is no part of the court’s duty' to consider a collateral issue of this character, on hearing and determining the application to substitute.
The indorsement in writing on the note of Larkin, whether admitted to identify the paper, or as original evidence to support the correctness of the substituted settlement, was properly allowed to be proved. It was shown to be in the *115handwriting of the attorney for the administrators, who was deceased, and was proved to have been made at the time of the annual settlement.—Union Bank v. Knapp, 3 Pick. 96; S. C., 15 Amer. Dec. 181, 191, note; Leland v. Cameron, 31 N. Y. 119.
The petitioners, Larkin and Gross, were competent witnesses to prove the records, proposed to be substituted, notwithstanding the fact of their being parties to the proceeding. It was not offered to prove by either of them any transaction with, or statement by the deceased, within the prohibition of the statute, and they were1 competent to prove any other material and relevant fact.
We find.no error in the record, and the judgment of the Probate Court is affirmed.
Bkickell, O. J., not sitting.